      Case: 1:19-cv-00193-CAB Doc #: 1-8 Filed: 01/25/19 1 of 1. PageID #: 43




September 25, 2018

Lorain County Jail
ATTN: RECORDS

Sent via fax to 440.329.3766


       RE:            Steven Conley
       DOB:           03/30/1999
       DOI:           12/22/2017 to 02/20/2018


Please be advised that Mallik Law represents Steven Conley. On August 3, 2018, we sent the
attached request requesting the entire video of the incident with Steven Conley. We have yet to
receive the video responsive to this request. Additionally, on August 16, 2018, we sent an
addition request. We have also not yet received the videos responsive to this request. Please
provide the responsive videos immediately. If there is a charge, we are happy to pay it. Please
advise.

Thank you for your assistance with this request. If you have any questions, please call me at the
number below.

Sincerely,



Sara Gedeon, Esq.
